NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE COLLEN IP INTELLECTUAL PROPERTY
LAW, P.C. '
2012-1114, -1115
(Seria1Nos. 77/513,717, 77/513,748)
Appea1s from the United States Patent and Trade-
mark Ofiice, Trademark Tria1 and Appea1 B0ard.
ON MOTION
ORDER
Co11en IP Inte11ectua1 Property Law, P.C. moves with-
out opposition to consolidate these two cases for briefing
and oral argument
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above

IN RE CoLLEN IP
2
FoR THE CoURT
'  2 2  fs/ J an Horba1y
Date J an Horba1y
cc: Jeff`rey A. Lindenbaum, Esq.
Raymond T. Chen, Esq.
s25
C1erk
‘ F
U.S. COUHT l!JlF§PPEALS FOB
THE FEDERAL CfRCUlT
FEB 22 2012
JAN HORBALY
C\.EHK